Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1665
                       Lower Tribunal No. 13-33734
                          ________________


                           Roberto Soler, Jr.,
                                  Appellant,

                                     vs.

         Federal National Mortgage Association, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Roberto Soler, Jr., in proper person.

     Robertson, Anschutz, Schneid, Crane & Partners, PLLC, David
Rosenberg and Jarrett Cooper (Boca Raton), for appellee Federal National
Mortgage Association.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.
     Roberto Soler, Jr., a non-party to the underlying proceedings, appeals

the court’s order overruling his objection to the sale of property which was

the subject of a final judgment of foreclosure in 2014. Because Soler did not

seek to intervene below and was never made party to the pre- or post-

judgment foreclosure proceedings, he cannot properly appeal from the trial

court’s order. See Edwards v. CIT Bank, N.A., 306 So. 3d 217, 219 (Fla. 3d

DCA 2020) (“Florida law clearly establishes that a non-party in the lower

tribunal is a stranger to the record and, therefore, lacks standing to appeal

an order entered by the lower tribunal.” (internal quotation marks omitted)

(quoting Portfolio Invs. Corp. v. Deutsche Bank Nat’l Tr. Co., 81 So. 3d 534,

536 (Fla. 3d DCA 2012))).

     Dismissed.




                                     2